Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on further review, the office withdraws and replace the previous office action.
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 04/02/2021 for application number 17/220, 959. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 19 and 20 recites, “----wherein the second component provides an alert when the first data payload is suspect; and modifying the datacenter power infrastructure control based on decryption of the first data payload by the second component within the datacenter and based on the alert.” Claims 2 – 18 are directly or indirectly depending from the claim 1 and do not cure the deficiency of claim 1, therefore are rejected too.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claims 1, 19 and 20 missing the step of enable lockdown [step 170, as shown in fig. 1]. Claims 2 – 18 are directly or indirectly depending from the claim 1 and do not cure the deficiency of claim 1, therefore are rejected too.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potlapally et al., US Patent No. 9,557,792 [herein after as Potlapally] [cited by applicant in IDS] in view of Catro-Leon, US 20160202744 [cited by applicant in IDS]. 
As to claims 1, 19 and 20 Potlapally teaches processor-implemented method for datacenter communication comprising: sending a first message from a first component within a datacenter to a second component within the datacenter, wherein the first component and the second component enable power infrastructure power control of the datacenter (sending a request for metrics from DPM 180 to PME 110 in data center 102; fig. I; col. 5, line - col. 6, line 38 and col. 7, lines 25-44); and modifying the datacenter power infrastructure control based on the second component receiving the message (initiators 208 and 210 request based on metrics collected; fig. 2; col. 8, line 11 - col. 9, line 25).  
While Potlapally teaches encrypting response messages containing metrics (col. 13, lines32-51; claim 8), Potlapally is silent with respect to encrypting the first message.
Castro-Leon teaches encrypting/decrypting a message payload (para. 0043-0044). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to incorporate encrypting/decrypting the first data payload, so as to reduce security vulnerabilities. 
The combination references does not specifically states that the second component provides an alert when the first data payload is suspect.   However,  Castro- Leon teaches authenticate that the record (payload) has not been altered during transmission (par. 43).  Providing alert upon detection of a trigger event is  providing an alert is well known .   It would have been obvious to one having ordinary skill in the art before the filing of the claim invention to provide an alert when the monitoring system detect that the authentication fails for appropriate action to be taken .
As per claim 2, Potlapally teaches the first data payload provides for intelligent power [col. 8, lines 11 – col. 9, line 25].
As per claim 3, Potlapally teaches the modifying the datacenter power infrastructure control dynamically changes power control within the datacenter ( col. 8, line 11 - col. 9, line 25). 
As per claim 4, Potlapally teaches the modifying the datacenter power infrastructure control changes power policies within the datacenter (col. 8, line 11 - col. 9, line 25). 
As per claim 5, Official Notice is taken that authenticating a first component using a first data payload is well-known in the art (e.g. IPMI Specification). 
As per claim 6, Potlapally teaches communicating further data between the first component and the second component based on the authenticating (fig. 6). 
As per claim 7, Potlapally teaches the first data payload includes a polling of the second component (col. 3, lines 33-67).
As per claim 8, Potlapally teaches encrypting the first data payload using a first key (sections 13.29-13.30). 
As per claim 9, communicating the first key outside of the power infrastructure power control of the datacenter is a matter of design. 
As per claim 10, preloading the first key into the first component is a matter of design selection. 
As per claim 11, having the first key implicitly identify the second component is a matter of design selection. 
As per claim 12, using the first key to decrypt a first data payload is a matter of using symmetric cryptography. 
As per claim 13, Castro-Leon teaches using a different key to decrypt the first data payload (public key infrastructure). 
As per claim 14, Potlapally teaches sending a second data payload from the second component to the first component (col. 8, lines 11-38). 
As per claim 15, Potlapally teaches encrypting the second data payload (col. 13, lines 32-51; claim 8). Using a second key is a matter of design.
As per claim 16, Castro-Leon teaches using the second key to decrypt the second data payload (public key infrastructure).
As per claim 17, Castro-Leon teaches using a different key from the second key to decrypt the first data payload.
As per claim 18, preloading the second key into the first component is a matter of design selection. 
Examiner’s Note: Examiner tried to contact attorney on record [Groesbeck, David] to compact prosecution, but unable to contact as the phone number on record [216-773-9977] is not going through and may be incorrect.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 10, 969, 846 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 23 of U.S. Patent No. 10, 969, 846 B2 contains every elements of claims 1 – 20 of instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim. The instant application claim common subject matter, as follows: (since all the claims recited similar limitations, examiner only shows independent claims 1, 19 and 20 as example in claim comparison table):
Instant Appl. SN 17/220,959
US Patent No. 10,969, 846
1. A processor-implemented method for datacenter communication comprising: encrypting information relating to power control for inclusion in a first data payload, wherein the first data payload is used for datacenter power infrastructure control; sending the first data payload from a first component within a datacenter to a second component within the datacenter, wherein the first component and the second component enable power infrastructure power control of the datacenter and wherein the second component provides an alert when the first data payload is suspect; and modifying the datacenter power infrastructure control based on decryption of the first data payload by the second component within the datacenter and based on the alert.
1. A processor-implemented method for datacenter communication comprising: encrypting information relating to power control for inclusion in a first data payload, wherein the first data payload is used for datacenter power infrastructure control; sending the first data payload from a first component within a datacenter to a second component within the datacenter, wherein the first component and the second component enable power infrastructure power control of the datacenter and wherein the second component provides an alert when the first data payload is suspect; enabling a datacenter lockdown policy based on the alert; and modifying the datacenter power infrastructure control based on decryption of the first data payload by the second component within the datacenter.
19. A computer program product embodied in a non-transitory computer readable medium for datacenter communication, the computer program product comprising code which causes one or more processors to perform operations of: encrypting information relating to power control for inclusion in a first data payload, wherein the first data payload is used for datacenter power infrastructure control; sending the first data payload from a first component within a datacenter to a second component within the datacenter, wherein the first component and the second component enable power infrastructure power control of the datacenter and wherein the second component provides an alert when the first data payload is suspect; and modifying the datacenter power infrastructure control based on decryption of the first data payload by the second component within the datacenter and based on the alert.
22. A computer program product embodied in a non-transitory computer readable medium for datacenter communication, the computer program product comprising code which causes one or more processors to perform operations of: encrypting information relating to power control for inclusion in a first data payload, wherein the first data payload is used for datacenter power infrastructure control; sending the first data payload from a first component within a datacenter to a second component within the datacenter, wherein the first component and the second component enable power infrastructure power control of the datacenter and wherein the second component provides an alert when the first data payload is suspect; enabling a datacenter lockdown policy based on the alert; and modifying the datacenter power infrastructure control based on decryption of the first data payload by the second component within the datacenter.
20. A computer system for datacenter communication comprising: a memory which stores instructions; and one or more processors attached to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to: encrypt information relating to power control for inclusion in a first data payload, wherein the first data payload is used for datacenter power infrastructure control; send the first data payload from a first component within a datacenter to a second component within the datacenter, wherein the first component and the second component enable power infrastructure power control of the datacenter and wherein the second component provides an alert when the first data payload is suspect; and modify the datacenter power infrastructure control based on decryption of the first data payload by the second component within the datacenter and based on the alert.
23. A computer system for datacenter communication comprising: a memory which stores instructions; one or more processors attached to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to: encrypt information relating to power control for inclusion in a first data payload, wherein the first data payload is used for datacenter power infrastructure control; send the first data payload from a first component within a datacenter to a second component within the datacenter, wherein the first component and the second component enable power infrastructure power control of the datacenter and wherein the second component provides an alert when the first data payload is suspect; enable a datacenter lockdown policy based on the alert; and modify the datacenter power infrastructure control based on decryption of the first data payload by the second component within the datacenter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186